Title: Notes from Congress’ Secret Journal on Instructions to Peace Commissioners, 29 June 1781
From: Madison, James
To: 


June 29, 1781
James Madison & M. Smith moved to instruct Minister for treaty of Commerce with G. B. not treat unless other points in old Ultm. as well as fisheries be ackd. & stipulated to U. S. on which Sul: Livermore no.—Lovel. Partridge. Osgood no—Var—ay Huntington ay, Sherman ay—Elsworth no—Witherspoon no Houston ay Montgom’y. Clymer no T. S. ay—Jenifer Carrol Potts no—Jones Mad. M. Smith ay. Bland no—Sharpe. Johnson ay Matts.—Bee. Motte Eveligh no—Walton Few no—lost—
